20 A.3d 1182 (2011)
Philip PAYES, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (COMMONWEALTH of PA/STATE POLICE), Respondents.
No. 804 MAL 2010.
Supreme Court of Pennsylvania.
May 17, 2011.

ORDER
PER CURIAM.
AND NOW, this 17th day of May, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether the Commonwealth Court erred as a matter of law in concluding that the Claimant was not exposed to abnormal working conditions when the *1183 WCJ found that he was exposed to an unusual event which made his job more stressful than it had been.